Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

GLYECO, INC.

 

And

 

GRANT SAHAG

(Executive)

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment No. 1”), dated as
of May 1, 2016 (the “Effective Date”) is entered into by and between GlyEco,
Inc., a Nevada corporation (the “Company”), and Grant Sahag, an individual (the
“Executive”) (collectively, the “Parties,” individually, a “Party”).

 

W I T N E S S E T H:

WHEREAS, the Parties entered into an Employment Agreement on February 12, 2016
(hereinafter referred to as the “Agreement”).

WHEREAS, the Parties now hereby wish to amend the Agreement according to the
terms set forth in this Amendment No. 1.

TERMS

The Parties here by agree as follows:

1.Defined Terms. Unless otherwise indicated, capitalized terms used herein shall
have the meanings ascribed to them in the Agreement.

 

2.Amendments to the Agreement.

 

a.Amendment to Section 2.1. Section 2.1 of the Agreement is hereby amended so
that Executive shall serve as the Chief Executive Officer and President of the
Company as of the Effective Date.

 

b.Amendment to Section 2.3. Section 2.3 of the Agreement is hereby amended so
that Executive shall report to the Company’s Board of Directors in his capacity
as Chief Executive Officer and President and shall perform such duties and
services as may be appropriate under the Company’s Bylaws and as are assigned to
him by the Company’s Board of Directors.

 

 



 

c.Amendment to Section 3.3. Section 3.3 of the Agreement is hereby amended to
add the following:

 

(iii) Additional Stock Grant. As of the Effective Date, Executive will be
granted an additional 1% of the Company’s total outstanding shares of Common
Stock calculated as of March 31, 2016, upon meeting the budget, revenue, and
EBITDA targets set and approved by the Company’s Board of Directors on March 28,
2016. The stock will vest pursuant to the following schedule when the price
thresholds identified immediately below have been achieved, which thresholds
will be measured and approved based on a 30-trading day volume weighted average
price (VWAP):

 

·20% @ $0.30/share

·30% @ $0.40/share

·30% @ $0.50/share

·20% @ $0.60/share

 

d.Amendment to Section 3.4(c)(i). Section 3.4(c)(i) is hereby amended to read as
follows: The Executive shall be entitled with 15 days of annual vacation
consistent with the Company’s Executive vacation policy.

 

e.Amendment to Section 6.1(a). Section 6.1(a) is hereby amended to read as
follows: The Company is engaged in the business of recycling glycol.

 

3.No Other Amendments. All other terms of the Agreement shall remain unchanged
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.

 

 

GLYECO, INC.

 

By: /s/ Karim Babay

Name: Karim Babay

Title: Chairman, Compensation Committee

EXECUTIVE

 

/s/ Grant Sahag

Name: Grant Sahag

 

 

